Name: COMMISSION REGULATION (EC) No 909/95 of 25 April 1995 fixing the export refunds on poultrymeat
 Type: Regulation
 Subject Matter: animal product;  foodstuff;  trade policy;  cooperation policy;  agricultural activity
 Date Published: nan

 No L 93/16 lENl 26. 4. 95Official Journal of the European Communities COMMISSION REGULATION (EC) No 909/95 of 25 April 1995 fixing the export refunds on poultrymeat whereas this prohibition does not apply in certain situa ­ tions as comprehensively listed in Articles 2, 4, 5 and 7 thereof ; whereas account should be taken of this fact when fixing the refunds ; Whereas the representative market rates defined in Article 1 of Council Regulation (EEC) No 3813/92 (% as last amended by Regulation (EC) No 150/95 (J), are used to convert amounts expressed in third country currencies and are used as the basis for determining the agricultural conversion rates of the Member States' currencies ; whereas detailed rules on the application and determina ­ tion of these conversions were set by Commission Regu ­ lation (EEC) No 1068/93 (8), as last amended by Regula ­ tion (EC) No 157/95 (9); Whereas the Management Committee for Poultrymeat and Eggs has not delivered an opinion within the time limit set by its chairman, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 2777/75 of 29 October 1975 on the common organization of the market in poultrymeat ('), as last amended by the Act of Accession of Austria, Finland and Sweden and by Regula ­ tion (EC) No 3290/94 (2), and in particular the first sentence of the fifth subparagraph of Article 9 (2) thereof, Whereas Article 9 of Regulation (EEC) No 2777/75 provides that the difference between prices on the world market for the products listed in Article 1 ( 1 ) of that Regulation and prices for those products within the Community may be covered by an export refund ; Whereas Council Regulation (EEC) No 2779/75 (3) lays down general rules for granting export refunds and criteria for fixing the amount of such refunds ; Whereas it follows from applying these rules and criteria to the present situation on the market in poultrymeat that the refund should be fixed at an amount which would permit Community participation in world trade and would also take account of the nature of these exports and their importance at the present time ; Whereas there are openings for exports to certain third countries ; whereas the grant of a special refund with respect to these destinations is subject to compliance with the conditions provided for in Commission Regulation (EC) No 437/95 (4) ; Whereas Council Regulation (EEC) No 990/93 (*) prohi ­ bits trade between the European Community and the Federal Republic of Yugoslavia (Serbia and Montenegro) ; HAS ADOPTED THIS REGULATION : Article 1 The list of products for which, when they are exported, the export refund referred to in Article 9 of Regulation (EEC) No 2777/75 is granted, and the amount of that refund shall be as shown in the Annex hereto. Article 2 This Regulation shall enter into force on 26 April 1995. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 25 April 1995. For the Commission Franz FISCHLER Member of the Commission (') OJ No L 282, 1 . 11 . 1975, p. 77. (2) OJ No L 349, 31 . 12. 1994, p. 105. (3) OJ No L 282, 1 . 11 . 1975, p. 90. (4) OJ No L 45, 1 . 3 . 1995, p. 30 . 5) OJ No L 102, 28 . 4. 1993, p. 14. (&lt;) OJ No L 387, 31 . 12. 1992, p. 1 . O OJ No L 22, 31 . 1 . 1995, p. 1 . (8) OJ No L 108, 1 . 5. 1993, p. 106. 0 OJ No L 24, 1 . 2. 1995, p. 1 . 26. 4. 95 EN Official Journal of the European Communities No L 93/17 ANNEX to the Commission Regulation of 25 April 1995 fixing the export refunds on poultrymeat Product code Destinationof refund (') Amount of refund (2) Product code Destination of refund (') Amount of refund 0 ECU/100 units ECU/100 kg 0105 11 U 000 0105 11 19 000 09 10 09 10 4,00 3,00 4,00 3,00 0207 41 11 900 02 03 U 22,00 12,00 30,00 0105 11 91 000 09 4,00 0207 41 51 900 02 26,00 10 3,00 I 03 16,00 0105 11 99 000 0105 19 10 000 09 10 01 4,00 3,00 4,00 0207 41 71 190 02 03 22,00 12,00 0105 19 90 000 01 3,00 11 30,00 0207 41 71 290 02 03 02 22,00 12,00 22,00 ECU/100 kg 0207 21 10 900 04 40,00 0207 41 71 390 0207 21 90 190 05 06 04 05 18,00 12,00 44,00 20,00 0207 42 10 990 03 01 11 12,00 16,00 30,00 06 12,00 0207 4211 000 . 01 7,00 0207 2210 000 01 7,00 0207 42 51 000 01 5,00 0207 22 90 000 0207 39 1 1 990 0207 39 31 990 01 01 01 7,00 8,00 8,00 0207 42 59 000 11 01 25,00 8,00 0207 39 55 990 01 8,00 11 25,00 0207 41 10 990 01 16,00 0207 43 15 990 01 8,00 (') The destinations are as follows : 01 All destinations except the United States of America, 02 Egypt, Ceuta and Melilla, Saudi Arabia, Kuwait, Bahrain, Qatar, Oman, the United Arab Emirates, the Republic of Yemen, Iraq, Armenia, Azerbaijan, Belarus, Georgia, Kazakhstan, Kyrgyzstan, Moldova, Russia, Tajikistan, Turkmenistan, Ukraine, Uzbekistan, Lithuania, Estonia, Latvia, Iran, Singapore, Angola, Lebanon and Syria, 03 All destinations except the United States of America and those of 02 above, 04 Egypt, Saudi Arabia, Kuwait, Bahrain, Qatar, Oman, the United Arab Emirates, Jordan, the Republic of Yemen, Lebanon and Syria ; Russia, Azerbaijan, Armenia, Georgia, Tajikistan, Uzbekistan, Albania, Angola, Iran, for exports under Commission Regulation (EC) No 437/95, 05 Ceuta and Melilla, Armenia, Azerbaijan, Belarus, Georgia, Kazakhstan, Kyrgyzstan, Moldova, Russia, Tajikistan, Turkmenistan, Ukraine, Uzbekistan, Lithuania, Estonia, Latvia, Iraq, Iran, Angola and Singapore, 06 All destinations except the United States of America and those of 04 and 05 above, No L 93/18 fENl Official Journal of the European Communities 26. 4. 95 09 Saudi Arabia, Kuwait, Bahrain, Oman, Qatar, the United Arab Emirates, the Republic of Yemen and Iran, 10 All destinations except the United States of America and those of 09 above, 11 Russia, Azerbaijan, Armenia, Georgia, Tajikistan, Uzbekistan, Albania, Angola, Iran, for exports under Commission Regulation (EC) No 437/95. (2) Refunds on exports to the Federal Republic of Yugoslavia (Serbia and Montenegro) may be granted only where the conditions laid down in Regulation (EEC) No 990/93 are observed. NB : The product codes and the footnotes are defined in amended Commission Regulation (EEC) No 3846/87.